Citation Nr: 0415816	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a disorder 
manifested by chest pain.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1984.  He also evidently had service in the American 
Merchant Marine sometime during the period from 1992 to 1998.  
However, the only recognized American Merchant Marine service 
for VA benefits purposes is from December 1941 to August 
1945, during World War II.  See 38 C.F.R. § 3.7(x)(15) 
(2003).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
service connection for a back injury, chest pain, and a nose 
injury.  Thereafter, in a March 2003 rating decision, the RO 
granted service connection for septal deviation due to a nose 
injury.  The Board is of the opinion that the RO's action 
represents a full grant of the benefits sought as to the 
veteran's claim for service connection for a nose injury.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran had a back 
injury in service, or that any currently diagnosed back 
disorder is related to his period of active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a diagnosed disorder manifested by chest pain, other than 
non-service-connected hypertension and arteriosclerotic 
hypertensive disease.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in service, 
nor may they be presumed to have been incurred during the 
veteran's period of active military service.  38 U.S.C.A. §§ 
1110, 1131, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

2.  A disorder manifested by chest pain was not incurred in 
service, nor may it be presumed to have been incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for enlistment into service in September 1963, 
the veteran's lungs, chest, and spine were normal and he was 
found qualified for active service.  Clinical records are 
entirely negative for complaints or diagnosis of, or 
treatment for, a back disorder during service.  

Service medical records dated in January 1983 indicate that 
the veteran was seen with complaints of a one-week history of 
constant substernal chest pain that radiated down his left 
arm.  He said he had progressive weakness, but denied 
exertional dyspnea or shortness of breath.  The provisional 
diagnosis was a need to rule out angina pectoris, and the 
veteran was referred for further medical evaluation.  Upon 
examination, he was diagnosed with costochondritis of the 
left side.  When seen in the clinic two weeks later, he 
reported that the condition had improved but he still had 
some pain.  The clinical assessment was of resolving 
costochondritis.  When examined for separation from service 
in June 1984, the veteran's heart, spine, chest, lungs, and 
musculoskeletal system were normal.

Post-service, private and other medical records, dated from 
1992 to 2002, are associated with the claims file.  The 
medical evidence includes medical records, dated from 1992 to 
1998 and submitted by the veteran 2003, indicating that he 
served in the American Merchant Marine during that time.  The 
post-service medical records reflect diagnoses and treatment 
for hypertension and arteriosclerotic hypertensive 
retinopathy (in January, February, and December 1999) but are 
other not referable to complaints or diagnosis of, or 
treatment for, chest pain.  In an August 2003 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for hypertension.

The medical records further indicate that in January 1994, 
evidently while serving in the Merchant Marine, the veteran 
was seen for complaints of back pain, diagnosed as low back 
pain associated with sciatica.  According to a February 1994 
private medical record from Q.T., M.D., the veteran was 
referred for evaluation of left sciatica.  He veteran gave a 
history of initially hurting his back around two years 
earlier, while at work at sea.  Thereafter he experienced 
intermittent back pain and, in January 1994 while at sea, 
experienced severe back and left leg pain.  Upon examination, 
Dr. Q.T. diagnosed left leg radiculopathy with a need to rule 
out herniated nucleus pulposus (HNP).  Computed tomography 
(CT) scans performed in February 1994 were reported to show a 
grade-I, reverse spondylolisthesis of S1 and L5, with minimal 
osetophyte formation involving L4-5.  A magnetic resonance 
image (MRI) report performed in March 1994 indicates that L3-
L4 and L5-S1 were within normal limits.

The subsequent medical records further reflect that the 
veteran was variously diagnosed with thoracic and lumbar 
scoliosis and degenerative lumbar spondylosis, in August 
1998.  At that time, it was noted that his back pain had 
started in 1994 after he was lifting heavy objects, at which 
time an MRI had diagnosed an HNP.  In October 1998, the 
veteran's back disorder was diagnosed as thoracic and lumbar 
scoliosis, with degenerative lumbar spondylosis.  

A June 2002 private hospital medical record includes 
diagnoses of hypertension, desiccated disc L5-S1 and mild 
lumbar radiculopathy.  A MRI of the veteran's lumbar spine 
taken at the time includes an impression of desiccated disks, 
L3-L4 to L5-S1.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In October 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed March 2003 statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the March 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Saying v. Lewinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
The Armed Forces, or armed services, are the Army, Navy, 
Marines Corps, and Air Force and, in wartime, the Coast 
Guard, which in peacetime is an element of the Department of 
Transportation.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the U.S. Court of Appeals for Veterans 
Claims' interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Initially, the Board notes that the veteran has provided 
medical evidence that appears to indicate he had service with 
the American Merchant Marine sometime during 1992 to 1998.  
However, as noted above, the only recognized Merchant Marine 
service for VA benefit purposes is from December 1941 to 
August 1945, during World War II.  38 C.F.R. § 3.7(x)(15).  
Thus, with respect to the veteran's Merchant Marine service, 
a claim based upon such service would denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran has contended that service connection should be 
granted for residuals of a back injury.  Although the 
evidence shows that he currently has a back disorder, 
variously diagnosed as a desiccated disk at L3-L4 and L5-S1, 
mild lumbar radiculopathy, degenerative spondylosis of the 
lumbar spine, and scoliosis of the thoraco-lumbar spine, no 
competent medical evidence has been submitted to show that 
this disorder, or any portion of it, is related to service or 
any incident thereof.  On the other hand, the record reflects 
that the veteran's lumbar spine was normal on separation from 
service in 1984, and that the first post-service evidence 
showing a back disorder is from 1994, 10 years after his 
separation from service.  Moreover, a February 1994 private 
treatment record indicates that the veteran gave a history of 
a work-related injury in 1992, while he was working at sea 
with the Merchant Marine.  In short, no medical opinion or 
other medical evidence relating the veteran's back disorder 
to active military service or any incident of service has 
been presented.  To the extent that the veteran's claim for a 
back disability rests upon an injury incurred during his 
period of American Merchant Marine service in 1992 or 1994, 
as noted above, a claim based upon that service must be 
denied as a matter of law.  See 38 C.F.R. § 3.7(x)(15); see 
also Sabonis v. Brown, supra.

Further, the veteran has contended that service connection 
should be granted for a disorder manifested by chest pain.  
The record demonstrates that in January 1983 the veteran was 
treated for chest pain and diagnosed with costochondritis.  
However, when examined for separation in 1984, his chest, 
lungs, heart and musculoskeletal system were reported as 
normal, both in the history and upon clinical evaluation.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that he had any condition 
manifested by chest pain.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a 
disorder manifested by chest pain.  To the extent that the 
veteran would argue that he has arteriosclerotic hypertensive 
disease manifested by chest pain, the Board notes that, in an 
August 2003 rating decision, the RO denied entitlement to 
service connection for hypertension.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has a disorder manifested by chest pain has been 
presented.  Rabideau, supra, 2 Vet. App. at 143.

The veteran is certainly capable of providing probative 
evidence as to any symptomatology that he has experienced, 
but a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms, or the underlying 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted or 
identified any medical opinion or other medical evidence that 
supports his claims.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has residuals of 
a back injury or a disorder manifested by chest pain, related 
to service or any incident thereof.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a back injury and a disorder manifested by chest 
pain must be denied in this case.

ORDER

Service connection for residuals of a back injury is denied.

Service connection for a disorder manifested by chest pain is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



